DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-2, 9, 11, 15-20, 22-24, 27-31, and 37-38 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Clams 1, and 30-31 are amended.  Claims 3-8, 10, 12-14, 21, 25-26, and 32-36 are cancelled.  Claims 22-24, 27-29, 37, and 38 are withdrawn.

Response to Amendment
 	The amendments filed on 18 Jul. 2022 have been entered.  

Response to Arguments
	In view of Applicants amendments, the rejection of claims 30 and 31 under 35 USC 112(b) as being indefinite is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9, 11, 15-16, 19-20, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engell et al. (US 2015/0139902 A1; published 21 May 2015) for the reasons cited in the Office action filed on 18 Apr. 2022.


Claim(s) 1, 9, 11, 15-16, 19-20, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engell et al. (US 2015/0139902 A1; published 21 May 2015), in view of Lemaire et al. (J. Label Compd. Radiopharm.; published 2002) for the reasons cited in the Office action filed on 18 Apr. 2022.

Applicants Arguments
	Applicants assert that there is no reason absent hindsight to modify Engell to meet the elements of the claims.  The present invention provides advantages including consistently good trapping efficiency, reduction of the variability between batches and improved consistency and control of yield even at higher temperatures.  According to table 1, runs comprising NaOH conditioning demonstrate higher yields.  The data in table 2 show that trapping efficiency of tC18 gives good yield in normal conditions decreases at higher ambient temperature and that NaOH conditioning restores the trapping efficiency at least up to 35oC.

Applicant's arguments filed 18 Jul. 2022 have been fully considered but they are not persuasive. Instant table 1 describes the results obtained in the [18F]-FDG synthesis on the FASTlab.  Two C18 cartridges were used, one tC18 environmental (tall) and one tC18 plus short (short).  Conditioning was only tested on the tC18 environmental.  In table 1, runs comprising NaOH condition demonstrated higher yield.  Instant table 2 describes the results obtained for high temperature [18F]FDG synthesis on the FASTlab.  Neither instant table 1 nor table 2 show an unexpected result over the SPE conditioning method in Engell.  At [0053], Engell teaches a method to condition a reversed phase SPE extraction cartridge wherein the SPE cartridge is conditioned with ethanol, water, and 0.5% aqueous phosphoric acid.  The conditioning comprising elution with ethanol, water and 0.5% aqueous phosphoric acid.  The conditioning helps ensure consistency and hence reproducible results.  The method in Engell differs from the method of claim 1 only by elution sequence.  However, the order of performing process steps is prima facie obvious in the absence of new or unexpected results.  The instant specification does not contain a direct comparison with the method in Engell.  The results in table 1 and 2 are not commensurate in scope with claim 1, which broadly requires conditioning any reverse phase SPE by sequential passing of (i) an acidic or alkaline inorganic solvent, (ii) any polar organic solvent; and (iii) any low strength solvent.  Expected beneficial results are evidence of obviousness.  It is understood from Engell that preconditioning a reversed phase SPE with aqueous acid helps remove trace acid and/or alkaline impurities in the SPE column and prepares the column for receiving an acidified solution.  Lemaire teaches fast [18F]FDG synthesis by alkaline hydrolysis where [18F]TAG was diluted with water and passed through a tC18 Sep Pak column that had been pretreated with ethanol (polar organic solvent) and water (aqueous low strength solvent).  The support was wetted with 2 M NaOH.  It would have been obvious to a person of ordinary skill in the art to modify the method in Engell by first preconditioning the tC18 Sep Pak with NaOH because it would have been expected to advantageously remove any trace acid impurities accumulated in the SPE resulting in advantageously ensured consistency and reproducible results.  The subsequent elution with ethanol and water would have been expected to open up the pores of the sorbent and remove ionic impurities such as NaOH.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618